DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the different interpretation of the prior art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berdy et al. (U.S. Patent Publication No. 2017/0178810).
Regarding claim 1, in Figures 3C – 3E, Berdy discloses a printed circuit board comprising: a first insulating layer (311); a via pad (comprising 310, 312, 314) including a first layer (310) embedded in the first insulating layer and a second layer (312; the claim does not require for the second layer to be conductive) disposed on the first layer; the second layer directly contacting the first layer; and a first via layer (318) disposed on the via pad, wherein the second layer has a width decreasing in a direction away from the first layer in a stacking direction of the first and second layers (layer 312 has a tapered outline).
Regarding claim 2, Berdy discloses wherein a width of the first layer is greater than a width of the second layer (Figure 3E).
Regarding claim 3, Berdy discloses wherein the second layer protrudes from a first surface of the first insulating layer (Figure 3E).
Regarding claim 4, Berdy discloses wherein an interface is formed between the first layer and the second layer (Figure 3E).
Regarding claim 5, Berdy discloses wherein a heterogeneous metal layer is formed on the interface, and the first via layer has a width increasing in a direction away from the via pad in the stacking direction (Figure 3E).
Regarding claim 6, Berdy discloses a fine circuit unit embedded in the first insulating layer, wherein the fine circuit unit is disposed on the same level as the first layer of the via pad (Figure 3E).
Regarding claim 7, Berdy discloses build-up structures disposed on the first surface and a second surface of the first insulating layer, and including a plurality of insulating layers, a plurality of wiring layers, and a plurality of via layers (Figure 3E).
Regarding claim 8, Berdy discloses wherein when an average pitch of the fine circuit unit is defined as a first pitch and an average pitch of at least one of the plurality of wiring layers is defined as a second pitch, the first pitch is narrower than the second pitch (Figure 3E).
Regarding claim 9, in Figures 3C – 3E, Berdy discloses a printed circuit board comprising: a first insulating layer (311); a via pad (comprising 310, 312, 314) and a fine circuit unit (326) at least partially embedded in the first insulating layer (Figure 3C); and a first via layer (318) penetrating through at least a portion of the first insulating layer and disposed on the via pad, wherein the via pad has a step portion (Figure 3A), and the via pad includes a first layer (310) and a second layer (312), the second layer being disposed on and directly contacting a first surface of the first layer.
Regarding claim 10, Berdy discloses wherein the via pad and the fine circuit unit are disposed on the same level (Figure 3D).
Regarding claim 11, Berdy discloses wherein the via pad has a greater thickness than the fine circuit unit (Figure 3D).
Regarding claim 12, Berdy discloses wherein the first layer has a greater width than the second layer (Figure 3D).
Regarding claim 13, Berdy discloses wherein the first via layer is in contact with the second layer to be electrically connected thereto (Figure 3A).
Regarding claim 14, Berdy discloses wherein the via pad further includes a third layer disposed on a second surface of the first layer opposite to the first surface of the first layer, the first and second layers are embedded in the first insulating layer, and  the third layer protrudes from a first surface of the first insulating layer (Figure 3A).
Regarding claim 15, Berdy discloses wherein the third layer has a width decreasing in a direction away from the first layer in a stacking direction of the first and second layers (Figure 3A).
Regarding claim 16, Berdy discloses build-up structures disposed on the first surface and a second surface of the first insulating layer, and including a plurality of insulating layers, a plurality of wiring layers, and a plurality of via layers (Figure 3A).
Regarding claim 17, in Figures 3C – 3E, Berdy discloses a printed circuit board comprising: a first insulating layer (311) having a first surface and a second surface opposing each other in a stacking direction; a via pad (314) at least partially embedded in the first insulating layer; a fine circuit unit (322) embedded in the first insulating layer, exposed to the first surface of the first insulating layer, and disposed adjacent to a side of the via pad in a width direction perpendicular to the stacking direction (layers 314 and 322 are disposed adjacent to each other in a width direction, Figure 3C); and a first via layer (318) embedded in the first insulating layer, exposed to the second surface of the first insulating layer, and connected to the via pad (Figure 3B).
Regarding claim 18, Berdy discloses wherein the via pad includes a first layer embedded in the first insulating layer and a second layer disposed on the first layer, and the second layer protruding from the first surface of the first insulating layer (Figure 3E).
Regarding claim 19, Berdy discloses wherein the first layer of the via pad has a reduced-width portion that is connected to the first via layer, and a thickness of the via pad is greater than a thickness of the fine circuit unit (Figure 3E).
Regarding claim 20, Berdy discloses build-up structures disposed on the first surface and the second surface of the first insulating layer, and including a plurality of insulating layers, a plurality of wiring layers, and a plurality of via layers (Figure 3E).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847